 

--------------------------------------------------------------------------------

Exhibit 10.2
 


 
AMENDING AGREEMENT
 


THIS AMENDING AGREEMENT dated effective the 29th day of April, 2011. BETWEEN:
 
FOCUS CELTIC GOLD CORPORATION, a corporation existing under the laws of the
State of Delaware (the "Purchaser")


and
 


GOLD BAG INC., a corporation existing under the laws of the State of Nevada
("Gold Bag")


and
 


METALLUM RESOURCES PLC, a company existing under the laws of England and Wales
(the "Company")


WHEREAS the parties hereto entered into an acquisition agreement dated February
21, 2011 (the "Acquisition Agreement")  pursuant to which, among other things,
the Purchaser agreed to purchase from the Shareholders all of the issued and
outstanding shares of the Corporation upon the terms and conditions set forth in
the Acquisition Agreement;
 
AND WHEREAS the parties wish to amend the  Acquisition Agreement in the manner
hereinafter provided for;
 
NOW THEREFORE THIS AGREEMENT WITNESSSES THAT in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
 


1.
Capitalized terms used but not otherwise defined herein shall have the
respective meaning ascribed thereto in the Acquisition Agreement.

 
2.
Subsection 7.1(4) of the Acquisition Agreement is deleted in its entirety and
replaced with the following:

 
"by any Party, if the Closing has not occurred on or before May 31, 2011 or such
later date as may be agreed to by the Parties, provided that the right to
terminate under this subsection 7.1(4) shall not be available to any Party whose
failure to fulfill any of its obligations under this Agreement has been the
cause of or resulted in the failure to consummate the Transactions by the
Closing Date."
 
3. 
Save and except for the amendments mentioned in Article 2 above, the terms of
the AcquisitionAgreement shall remain in full force and effect between the
parties and are otherwise unamended.

 
4.
This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and this agreement shall in all respects be treated as a
Delaware contract.  The parties hereto irrevocably attorn to the jurisdiction of
the courts of the State of Delaware to resolve any dispute which may arise among
them concerning this agreement and the subject matters hereof.



 
Page 2

--------------------------------------------------------------------------------

 



 


 
5.
This agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one in
the same instrument and may be delivered by facsimile or electronic
transmission.

 


[remainder of page intentionally blank]
 
 
 
 
 
 
 
 
 
 
 


 
Page 3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.


 
 
 

 
FOCUS CELTIC GOLD INC.




By: /s/ Grant R. White
Name: Grant R. White
Title: Chief Executive Officer




I have the authority to bind the Company




METALLUM RESOURCES PLC




  By: /s/ Neill Arthur
  Name: Neill Arthur
  Title: President


I have the authority to bind the Company


GOLD BAG INC.


By: /s/ Grant R. White
Name: Grant R. White
Title: Chief Executive Officer
I have the authority to bind the Company

 


 
 